DETAILED ACTION
The Examiner acknowledges the amendments received 08 March 2022. Claim 14 is cancelled; claims 2-9 are withdrawn; new claims 22-23 are entered; claims 10-13 and 15-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
In view of the amendments received 08 March 2022, the Examiner withdraws the previous Requirement for Election/Restriction. However, these amendments necessitated another Election/Restriction Requirement, presented below.
Newly submitted claims 2-9, 16-21 and 23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions I (claims 2-9) and II (claims 10-15 and 22) are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product as claimed can be used in a materially different process, such as with electrodes that are distant from nerve tissue or structures.
Inventions II and III (claims 16-21 and 23) are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design, mode of operation, function and effect. For example, invention I requires an initial application of stimulation, which is not required by invention III; invention III requires use of a machine/processor-readable medium, which is not required by invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2-9, 16-21 and 23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The interpretation of claims 16-21 and 23 under 35 USC 112(6) is moot since claims 16-21 and 23 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

In view of the amendments received 08 March 2022, the previous rejection of claims 10-15 is withdrawn.
Claims 10-15 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the the nerve tissue" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant's arguments filed 03 March 2022 have been fully considered but they are not persuasive. The Applicant argues (page 8, “Remarks”) “Applicant respectfully asserts that the user separately enters electrode combinations, the amplitude, the pulse width and the frequency before pressing apply, which downloads the electrode combinations and parameters.”
The Examiner respectfully disagrees with this assessment. The Examiner notes that the Applicant has used open “comprises” transitory language for claim 10, which does not limit the application of prior art to only the steps provided in the claim. Even if there are intervening steps between the application of the stimulation and the actuation of the “Apply” button, as is the case in Goetz, the action of pressing the “Apply” button is the one that starts the updating process, similar to the invention as claimed. See MPEP 2111.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 10-13, 15 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goetz et al (U.S. 2007/0203544). Goetz discloses (par. 0055; Figure 4; 20, 80) an external control device and an implantable pulse generator for (Figure 1; par. 0021) applying an electrical stimulus, using the implantable pulse generator, to at least one electrode adjacent the nerve tissue of a patient, the applied electrical stimulus comprising (par. 0116-0118)  a plurality of pulses defined by pulse parameter values in the implantable pulse generator including a pulse width value, a pulse amplitude value and a pulse rate value; receiving, in the external control device, a signal indicative of a single actuation of an actuator (“the user may press a “program” (apply) button); responding to the received signal indicative of the single actuation of the actuator by changing at least two  programmable values in the external control device selected from a programmable value for a pulse width, a programmable value for a pulse amplitude, and a programmable value for a pulse frequency (“programmer 114 may transmit the changes to stimulator 20 substantially in real time so that a program presently being applied by the stimulator is adjusted as the user adjusts the electrode combination or parameter values”); and using the external control device to instruct the implantable pulse generator to update the pulse parameters with the at least two programmable values.
Regarding claim 11, Goetz discloses (par. 0021) the applying the electrical stimulation to the at least one electrode adjacent the nerve tissue includes applying spinal cord stimulation.
Regarding claim 12, Goetz discloses (par. 0021) the applying the electrical stimulation to the at least one electrode adjacent the nerve tissue includes applying peripheral nerve stimulation.
Regarding claim 13, Goetz discloses (par. 0125) the single actuation of the actuator is indicative of an intensity change for the electrical stimulus.
Regarding claim 15, Goetz discloses (par. 0142) providing different rates of change for an intensity of the electrical stimulation.
Regarding claim 22, Goetz discloses (par. 0116-0118) the received signal is indicative of a single actuation of a button on the external device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792